ns

—_

REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

_— 8
MPRCSUENCE DELA REPUBLIQUE |  DECRET N° 2 0 14/21 5 mou __ 2 1 JUL 201

VISA portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement (UFA)
d'une portion de forêt de 57 018 ha dénommée UFA

10.036.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution;

Vu l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et compléiee
par l'ordonnance n°77/1 du 10 janvier 1977;

Vu l'ordonnance n° 74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et complétée
par l'ordonnance n° 77/2 du 10 janvier 1977 ;

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche,
son décret d'application n°95/531/PM du 23 août 1995 ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine national ;

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

Vu le décret n° 95/531/PM du 23 août 1995 fixant les modalités d'application du régime des
forêts, modifié et complété par le décret n° 99/781/PM du 13 octobre 1999 ;

Vu le décret n° 2011/408 du 09 décembre 2011 portant organisation du Gouvernement ;

Vu le décret n° 2011/409 du 09 décembre 2011 portant nomination d’un Premier Ministre,
Chef du Gouvernement ;

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1°°.- Est, pour compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 10 036, la portion de forêt d'une superficie de 57 018
hectares située dans le Département du Haut-Nyong, Région de l'Est, et délimitée ainsi qu'il
suit :

Le point de base A (303785 ; 315043) dit de base de cette UFA se trouve sur la
confluence des rivières Dja et Mouou.
A L'OUEST :

+ Du point A, suivre la rivière Mouou sur 3,37 km pour atteindre sa confluence avec
Bisa, puis suivre Bisa en amont sur 2,03 km pour atteindre le point B situé sur le point
sur la traversée de Bia, au niveau du village du même nom.

AU NORD :

+ Du point B (306971 ; 318732), suivre l'axe routier Azem-AlatMakay sur 7,41 km pour
atteindre le point C ;

Du point C (313823 ; 316123), suivre les droites :

- CD = 1,01 km et de gisement 215 degrés pour atteindre le point D (313232 ;
315296), situé sur la confluence de deux rivières non dénommées ;

- DE = 0,64 km et de gisement 90 degrés pour atteindre le point E (313870 ;
315291) ;

- EF = 1,78 km et de gisement 133 degrés pour atteindre le point F (315172 ;
314072) ;

- _FG = 2:05 km et de gisement 110 degrés pour atteindre le point G (317102 ;
313370) situé sur la piste AlatMakay-Bi ;

- _ GH =1,85 km et de gisement 74 degrés pour atteindre le point H (318883 ;
313885);

- Hi = 3,49 km et de gisement 9 degrés pour atteindre le point | (319452 ;

317329) situé sur la confluence de la rivière Djablé avec un affluent non
dénommé ; ’

Du point 1, suivre en amont cet affluent sur 1,63 km pour atteindre sa traversée sur la
route Alatmakay-Némeyong.

Du point J (318303 ; 318497), suivre cette piste en direction de Nemeyong sur 10,38
km pour atteindre le point K situé sur la traversée d'un affluent non dénommé de
Djablé ;

Du point K (327518 ; 322758), suivre cet affluent en aval sur 0,62 km et atteindre sa
confluence avec Djablé, puis suivre Djablé en aval-sur-7,12.km.pour. atteindre le point
L situé sur sa confluence avec un affluent non DENCE DE LA REPUBLIQUE

Du point L (334221 ; 321192), suivre les droites 08 JUIL 2014 us
- LM =7,00 km et de gisement 66 degrésipouraiteindre le poin 40597 ;
324070) ; # | PRESIDENCY OF THE REPUBWIC
-__ MN = 6,25 km et de gisement 6 degrés pour-a e ï À
330291) situé sur la piste Zoulabot — Meyibot ;
- NO = 9,81 km et de gisement 68 degrés pour atteindre le point O (350322;
333929) ;

- OP = 1,75 km et de gisement 174 degrés pour atteindre le point P (350508;
332192) situé sur la confluence de trois affluents non dénommés de Madéa ;

Du point P, suivre en aval cet affluent sur 0,62 km pour atteindre Madéa, puis suivre
Madéa en aval sur 1,89 km pour atteindre le point Q situé sur son cours ;

Du point Q (351386 ; 330329), suivre la droite QR = 1,55 km et de gisement 117
degrés pour atteindre le point R (352764 ; 329625) situé sur la confluence de la
rivière Pinkama avec un affluent non dénommé ;

Du point R, suivre en amont cet affluent sur 5,89 km pour atteindre le point S
(356341 ; 333752) situé sur la traversée de la piste Biba-K.

Du point S, suivre les droites :

- ST = 3,24 km et de gisement 78 degrés pour atteindre le point T (359512 ;
334410) ;

- TU = 2,39 km et de gisement 81 degrés pour atteindre le point U (361873 ;
334795) ;

- UV = 2,62 km et de gisement 97 degrés pour atteindre le point V (364468 ;
334457) situé sur la confluence de la rivière Mejibedjin avec un affluent non
dénommé.

A L'EST :
+ Du point V, suivre la droite VW = 10,76 km et de gisement 148 degrés pour atteindre

le point W (370195 ; 325348) situé sur la confluence de la rivière Karagwa avec le
Dja.

AU SUD :

+ Du point W, suivre en amont la rivière Dja sur 110 km pour atteindre le point A dit de
base.

La zone forestière ainsi définie couvre une superficie de cinquante sept mille dix-huit
(57 018) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement 10 036, est affecté à la production des bois d'œuvre.

(2) Les populations continuent à exercer dans cette forêt ainsi classée, leurs
droits d'usage portant sur la collecte des produits forestiers non ligneux, les plantes
médicinales, le ramassage du bois de chauffage et la chasse traditionnelle à l'exception des
espèces protégées.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration et de
l'approbation du plan d'aménagement de ladite Unité Forestière d'Aménagement,
conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que conformément
au plan d'aménagement arrêté par le Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en français et en
anglais./-

Yaoundé, le 2 1 JUL 2014

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

©, PRESIDENCE DE LA REPUBLIQUE
VISA

08 JUL 2014 [ouvrés | |

PRESIDENCY OF THE REPUBLIC

SJ

